RESOLUCIÓN
Por cuanto: En 2 de marzo de 1965 el Honorable Procu-rador General de Puerto Rico trajo a nuestra atención una querella que en su oficina se había radicado contra el abogado Enrique González;
Por cuanto: Luego de examinar el escrito del Procura-dor General y las declaraciones juradas que lo acompañaron, en 19 de abril de 1965 dirigimos una Orden Para Mostrar Causa al Ledo. Enrique González para que nos informase las razones que tuviese por las cuales no debía ser disciplinado con motivo de su conducta profesional en relación con los casos sobre divorcio Civil Núm. 64-414, de Eugenia González *545v. Cándido Guerrero Cardona, Tribunal Superior, Sala de San Juan, y Civil Núm. 64-474, de Cándido Guerrero Cardona v. Eugenia González, Tribunal Superior, Sala de Caguas;
Por cuanto: En 25 de mayo de 1965 el querellado, Ledo. Enrique González, radicó en este Tribunal un escrito en con-testación a la Orden Para Mostrar Causa;
Por cuanto: En dicho escrito el querellado reitera su posición anterior consistente en admitir los hechos y expresar que no cree haber actuado, en relación con los antes mencio-nados casos, en forma lesiva a la dignidad de los tribunales de Puerto Rico;
Por cuanto: Surge de los autos que el querellado, Ledo. Enrique González, durante los meses de febrero y marzo de 1964 litigó el mismo caso de divorcio, entre las mismas partes, a la vez, como abogado del demandado en el caso ante la Sala de San Juan del Tribunal Superior y como abogado del demandante en la Sala de Caguas de dicho Tribunal, sin informar a ninguna de las dos Salas que a la misma vez litigaba el mismo divorcio entre las mismas par-tes en otro procedimiento en la otra Sala del Tribunal Superior;
Por cuanto: Este Tribunal no considera satisfactorias las explicaciones del querellado en cuanto a su conducta profesional antes mencionada;
Por cuanto: Este Tribunal entiende que la antes men-cionada conducta profesional del querellado fue impropia y contraria al Canon 22 de los de Ética Profesional el cual dispone que la conducta del abogado ante el Tribunal debe ser una caracterizada por su sinceridad y honradez y que no es profesional ni honorable no ajustarse a la sinceridad de los hechos al presentar las causas.
Por tanto : Este Tribunal censura al querellado Ledo. Enrique González por su antes mencionada conducta profesional y confía y espera que esta experiencia le ayude *546a mantener en el futuro su conducta profesional dentro de los límites de un exigente criterio de ética y pulcritud pro-fesional. Así queda advertido.
Lo acordó el Tribunal y firma el Señor Juez Presidente. El Señor Juez Presidente y los Señores Jueces Asociados Hernández Matos y Blanco Lugo no intervinieron.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Ignacio Rivera Secretario